Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 9/7/2021. 
Claims 1, 3-20 are allowed.
Claims 2 is cancelled.  
 
Allowable Subject Matter
Claims 1, 3-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 1/12/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
the applicant’s representative, Mr. Rakesh Garg on 1/12/2022. 

CLAIM LISTING

This listing of claims will replace all prior versions, and listings, of claims in the application:
1. (Currently Amended) A method comprising:
	initiating, in a step of a construction of a dynamic object password (DOP) for user authentication, a transformation operation that alters a dynamic aspect of an object to transform the object, forming a transformed object; 
	performing a placement operation on the transformed object relative to a field position of the DOP; 
generating a triple comprising a static indication of an instance of the object, a static identifier of the transformation operation, and an identifier of the placement operation;  
	transmitting to a server application the triple as a part of transmitting an authorization code, the authorization code forming the DOP; and 
adding the transformed object to a set of objects such that the transformed object is available for selecting in a subsequent step of the construction of the DOP.

2. (Cancelled) 

3. (Original) The method of claim 1, wherein a visible manifestation of the DOP shows the transformed object in field position. 

4. (Original) The method of claim 1, further comprising: sending only the triple as a part of the 

5. (Original) The method of claim 1, wherein transmitting the triple comprises transmitting several triples corresponding to several steps, and wherein the several steps are a subset of a set of steps such that the set of steps form the DOP.

6. (Original) The method of claim 1, wherein the field position and a number of the step are different from each other.

7. (Original) The method of claim 1, wherein the placement operation removes the transformed object from the field position, making the field position empty.

8. (Original) The method of claim 1, wherein a set of placement operations in the DOP cause each field position in the DOP to become empty.

9. (Original) The method of claim 1, wherein the dynamic aspect of the object comprises a shape of the object.

10. (Original) The method of claim 1, wherein the dynamic aspect comprises an orientation of the object.

11. (Original) The method of claim 1, wherein the dynamic aspect comprises a position of the object relative to a reference.

12. (Original) The method of claim 1, wherein the dynamic aspect comprises a color characteristic of the object.

13. (Original) The method of claim 1, wherein the dynamic aspect comprises an intensity of the object.
14. (Original) The method of claim 1, wherein the altering the dynamic aspect comprises causing a movement of the object.

15. (Original) The method of claim 1, wherein the dynamic aspect comprises a behavior of the object. 

16. (Original) The method of claim 1, wherein the object comprises one of (i) a character representable in Unicode, (ii) a symbol, (iii) a font, (iv) a static image, (v) an animated image, (vi) a video clip, (vii) sound generating data, (viii) an audio clip, (ix) vibration causing data. 

17. (Currently Amended) A computer usable program product comprising a computer readable storage medium, and program instructions stored on the computer readable storage medium, the stored program instructions comprising:
	program instructions to initiate, in a step of a construction of a dynamic object password (DOP) for user authentication, a transformation operation that alters a dynamic aspect of an object to transform the object, forming a transformed object; 
	program instructions to perform a placement operation on the transformed object relative to a field position of the DOP; 
program instructions to generate a triple comprising a static indication of an instance of the object, a static identifier of the transformation operation, and an identifier of the placement operation; 
	program instructions to transmit to a server application the triple as a part of transmitting an authorization code, the authorization code forming the DOP; and
program instructions to add the transformed object to a set of objects such that the transformed object is available for selecting in a subsequent step of the construction of the DOP.

18. (Original) The computer usable program product of claim 17, wherein the computer usable code is stored in the computer readable storage medium in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.

19. (Original) The computer usable program product of claim 17, wherein the computer usable code is stored in the computer readable storage medium in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a second computer readable storage medium associated with the remote data processing system.

20. (Currently Amended) A computer system comprising a processor, a computer-readable memory, and a computer readable storage device, and program instructions stored on the storage device for execution by the processor via the memory, the stored program instructions comprising:
	program instructions to initiate, in a step of a construction of a dynamic object password (DOP) for user authentication, a transformation operation that alters a dynamic aspect of an object to transform the object, forming a transformed object; 
	program instructions to perform a placement operation on the transformed object relative to a field position of the DOP; 
program instructions to generate a triple comprising a static indication of an instance of the object, a static identifier of the transformation operation, and an identifier of the placement operation;  
	program instructions to transmit to a server application the triple as a part of transmitting an authorization code, the authorization code forming the DOP; and
program instructions to add the transformed object to a set of objects such that the transformed object is available for selecting in a subsequent step of the construction of the DOP.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2016/0253510

Yang et al US Patent 9,769,154 discloses passcode operating system, with super-passcode generation with user authentication to prevent external hacking. 

Wu et al US Patent 9,635,011 discloses encryption and decryption based on transposition vectors with secret key to generate and describe characters / length and transposition vector. 

Lu et al US Patent 9,386,013 discloses dynamic password authentication with transmission bit in second and third password verification function. 

Cote et al US Patent 10,262,148 discloses secure dynamic page content and secure dynamic layouts with surrounding secure profiles and usage monitor packages. 

Natividad et al US Publication 2016/0359839 
Lim et al US Publication 2016/0253510 discloses security authorization for protecting user data safely from external hacking with security authorization process. 

                                         REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 1/12/2022 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 17 and 20 as follows :
Claims ‘ .. initiating, in a step of a construction of a dynamic object password (DOP) for user authentication, a transformation operation that alters a dynamic aspect of an object to transform the object, forming a transformed object; 
	performing a placement operation on the transformed object relative to a field position of the DOP; 
generating a triple comprising a static indication of an instance of the object, a static identifier of the transformation operation, and an identifier of the placement operation;  
	transmitting to a server application the triple as a part of transmitting an authorization code, the authorization code forming the DOP; and 
adding the transformed object to a set of objects such that the transformed object is available for selecting in a subsequent step of the construction of the DOP.
.’ with additional detailed steps in claim(s) as described in independent claim(s) on 1/12/2022. 

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /VIRAL S LAKHIA/            Examiner, Art Unit 2431